Affirmed and Memorandum Opinion filed August 4, 2022.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00616-CV

THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION
                         OF C.H.


                On Appeal from the County Court at Law No. 3
                          Fort Bend County, Texas
                   Trial Court Cause No. 21-CMH-007856

                          MEMORANDUM OPINION

      The State applied for court-ordered temporary mental health services and
psychoactive medication for C.H. The case was tried to a jury, which made the
necessary statutory findings, including that C.H. is (1) experiencing substantial
mental or physical deterioration of his ability to function independently, which is
exhibited by his inability, except for reasons of indigence, to provide for his basic
needs, including food, clothing, health, or safety; and (2) unable to make a rational
and informed decision as to whether or not to submit to treatment. See Tex. Health
& Safety Code § 574.034(a)(2)(C). The trial court signed orders for C.H. to
receive inpatient mental health services and for the administration of psychoactive
medication.

      In two issues, C.H. contends the evidence is legally insufficient to support
the trial court’s (1) order for inpatient mental health services because there is
legally insufficient evidence to support the jury’s findings recited above; and (2)
order to administer psychoactive medications because the evidence is insufficient
to support the order for inpatient mental health services. See Tex. Health & Safety
Code § 574.106(a) (court may issue order authorizing administration of
psychoactive medication to a patient who is under a court order to receive inpatient
mental health services).

      The State responds that C.H. has not preserved error because C.H. did not
raise his legal sufficiency challenges by one of the well-recognized methods for
preserving a legal sufficiency challenge in a civil jury case. See, e.g., T.O. Stanley
Boot Co. v. Bank of El Paso, 847 S.W.2d 218, 220 (Tex. 1992) (“A no evidence
point is preserved through one of the following: (1) a motion for instructed verdict;
(2) a motion for judgment notwithstanding the verdict; (3) an objection to the
submission of the issue to the jury; (4) a motion to disregard the jury’s answer to a
vital fact issue; or (5) a motion for new trial.”); see also Campbell v. State, 85
S.W.3d 176, 180 (Tex. 2002) (“Involuntary mental health commitment
proceedings are civil rather than criminal in nature.” (quotation omitted)). C.H.
does not respond to the State’s preservation argument.

      The record does not show that C.H. preserved his legal sufficiency
arguments in the trial court by any of the recognized methods. Accordingly, no
error is preserved. See In re J.C., 582 S.W.3d 497, 500–01 (Tex. App.—Waco
2018, no pet.) (legal sufficiency challenge to mental health commitment order not
preserved); cf. In re A.R.M., No. 14-13-01039-CV, 2014 WL 1390285, at *5 (Tex.

                                          2
App.—Houston [14th Dist.] Apr. 8, 2014, no pet.) (mem. op.) (legal sufficiency
challenge to parental termination not preserved); In re Commitment of Bradshaw,
No. 09-12-00570-CV, 2013 WL 5874613, at *6–7 (Tex. App.—Beaumont Oct. 31,
2013, pet. denied) (mem. op.) (legal sufficiency challenge to commitment for
sexually violent predator not preserved).

      Appellant’s issues are overruled, and the trial court’s orders are affirmed.




                                       /s/       Ken Wise
                                                 Justice


Panel consists of Chief Justice Christopher and Justices Wise and Jewell.




                                             3